Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (US 10025304) in view of Yoshida (US20190215254) further in view of Krock (US 9723091).
Regarding claim 1, Stubbs discloses a method, comprising: 
incorporating, by a device (col. 7, ln 4-23, radio 302 sends a packet (including a packet header or token) to the radio 304, while noting the time that the signal is transmitted, say, T1.  Radio 304 receives the packet including the packet header (at time T2) and provides a second packet back to the reference radio 302 after a predetermined response delay (duration D) from receiving the signal provided by the reference radio 302).
receiving, by the device from the server, the second packet with the payload at a time T3 (col. 7, ln 4-23, radio 302 receives the second packet and notes the time at which the responsive signal is received at T3), and 
determining, by the device, a round-trip network time according to T3 - T1 – D (col. 7, ln 4-23, the noted transmit time, T1, and the predetermined response delay are subtracted from the noted receive time to generate the round-trip time, T3-T1-D). 
Stubbs does not explicitly disclose send a second packet including the duration D.
Yoshida discloses send a second packet including the duration D (Yoshida, fig. 7, [0022][0081], for example, a field for the generation time may be included in a packet including the control data transmitted to the device).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of computing round-trip network time as given by Stubbs with the teachings of delay adjustment method given by Yoshida. The motivation for doing so would have been to improve the accuracy of the round trip estimation based on the delay adjustment (Yoshida, [0024]).
Stubbs discloses node 302 may communicate with other nodes using IEEE 802.11 protocol, which implies that node 302 can be an access point (AP), and serves as an intermediate point between a server and a client device , to further clarify this, Krock discloses the device is an intermediate point between a server and a client device (Krock, fig. 1, col. 4, this  network 115 can be a LAN, which is between the client and the server. The network 115 can be an IEEE 802.11 taught by Stubbs).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of computing round-trip network time as given by Stubbs with the teachings of connecting the client and server via an IEEE 802.11 network given by Krock. The motivation for doing so would have been to the communication between the client and the server (Krock, abstract and background sections).    
	Claims 9 and 17 are rejected same as claim 1 noting that Stubbs discloses a processor and computer storage media. 

	
Regarding claim 2, Stubbs, Yoshida and Krock disclose the method of claim 1, further comprising: receiving, by the device, the first packet from the client device; and recording, by the device, the time T1 (Krock, col. 7, sending a request message to the network 115, that is, network 115 receives a packet from the client. Remoting server sends back a response implies that the network 115 received the packet and forwarded to the server. Stubbs, sending out the packet and note the time the packet is transmitted). The motivation of the combination is same as in claim 1.
Claims 10 and 18 are rejected same as claim 2.

Regarding claim 3, Stubbs, Yoshida and Krock disclose the method of claim 1, comprising: causing a driver of the server to receive the token in the first packet at the time T2; causing an application of the server to generate the payload responsive to the first packet; and causing the driver of the server to receive the payload at a time T2a, wherein D = T2a - T2 (Stubbs, col. 7, radio 304 receives the packet including the packet header (at time T2), implemented by a driver or a processor of the server,  and at time T2a, the server provides a second packet back to the reference radio 302 after a predetermined response delay (duration D) from receiving the signal provided by the reference radio 302, that is, D=T2a-T2).
	Claims 11 and 19 are rejected same as claim 3.

Regarding claim 4, Stubbs, Yoshida and Krock disclose the method of claim 1, wherein the payload is in javascript object notation (JSON) format (Krock; [0046], the JSON formatted payload). The motivation of the combination is same as in claim 1.
	Claim 12 is rejected same as claim 4.

Regarding claim 5, Stubbs, Yoshida and Krock disclose the method of claim 1, comprising receiving, by the device, the second packet in an insights virtual channel (VC) established between the client device and the server (Krock, the network 115 can be an ATM network, it is well known that ATM supports virtual channel between two end points, or the client and the server). The motivation of the combination is same as in claim 1.
Claims 13 and 20 are rejected same as claim 5.

Regarding claim 7, Stubbs, Yoshida and Krock disclose the method of claim 1, further comprising: incorporating, by the device, an identification of the device in the first packet (Stubbs, col. 6, an IEEE 802.11 packet usually includes a source node address or identification); and determining, by the device, the round-trip network time if the second packet (Stubbs, col. 6, an IEEE 802.11 packet usually includes a destination node address or identification. In this case, it is the identification of the device that sent the first packet).
	Claim 15 is rejected same as claim 7.

Regarding claim 8, Stubbs, Yoshida and Krock disclose the method of claim 7, further comprising: receiving, by the device, a third packet from the server; and bypassing a determination of the round-trip network time according to the third packet, if the identification of the device is absent in the third packet (Stubbs, col. 7, ln 4-23, the noted transmit time, T1, and the predetermined response delay are subtracted from the noted receive time of the response to generate the round-trip time, T3-T1-D. Here, if the third packet is not destined/addressed to the device, the third packet is not a response, therefor, T3 is not available, and unable to determine the round-trip network time). 
	Claim 16 is rejected same as claim 8.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs in view of Yoshida further in view of Krock further in view of Cheng (US 20160345347).
Regarding claim 6, Stubbs,Yoshida and Krock disclose the method of claim 5, the payload in the second packet comprises uncompressed data (Krock; [0046], the uncompressed size of the JSON formatted payload).
Stubbs does not explicitly disclose the insights VC is non-interleaved with other VCs established between the client device and the server.
(Cheng, [0070], samples modulated onto VC0, VC1 and VC2, respectively, for an OFDM symbol k. The modulated PUSCH samples are then concatenated without interleaving. That is, one VC is not interleaved with other VCs).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Stubbs with the teachings given by Cheng. The motivation for doing so would have been to increase capacity by efficiently multiplexing different VCs (Cheng, [0003])
Claim 14 is rejected same as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474